DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 05/20/2020.  Claims 1-24 are pending.  Claims 1 and 14 have been written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-8, 15-17, and 19-21 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first backup brake is configured to counteract a first back-driving force applicable to the first driveline by no more than one of the first actuators.”  This limitation is vague and indefinite.  The way the claim is written is non-sensical.  Given that the back-driving force is coming from outside the system, how is it possible to design a practical application of this invention, when the back-driving force comes from the outside conditions of the airplane, which makes it a force that has infinite possibilities?  The force of the actuator outputs is controlled, but not that of the back-driving force.  When the externally applied back-driving force has infinite possibilities, how would the system know which actuator to use that would accommodate this back-driving force?  Because it is not clear what back-driving force is being claimed, which makes it unclear what the backup brake should be, for examination purposes, and as best understood, any backup brake will be cited to teach the instant claim limitation.
Claim 3 recites the limitation “the first backup brake is configured to produce a first maximum braking force that is lower than a maximum total back-driving force applicable to the first driveline by all of the first actuators in combination.”  This limitation is vague and indefinite.  The way the claim is written is non-sensical.  Given that a back-driving force is coming from outside the system, how is it possible to design a practical application of this invention, when a back-driving force comes from the outside conditions of the airplane, which makes it a force that has infinite possibilities?  What is the maximum total back-driving force?  How is the maximum total back-driving force determined?  How is or can the maximum total back-driving force be limited when there are infinite possibilities of what it can be?  How would the actuator(s) be selected to accomplish the requirements of the maximum total back-driving force that has infinite possibilities?  Because it is not clear what maximum total back-driving force is being claimed, which makes it unclear what the backup brake should be, for examination purposes, and as best understood, any backup brake will be cited to teach the instant claim limitation.
Claim 6 recites a similar limitation as that in claim 2 and is similarly rejected.
Claim 7 recites a similar limitation as that in claim 3 and is similarly rejected.
Claim 8 recites the limitation "the driveline" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is a similar method version of claim 2 and is similarly rejected.
Claim 16 is a similar method version of claim 3 and is similarly rejected.
Claim 17 recites the limitation "the driveline" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites a similar limitation as that in claim 15 and is similarly rejected.
Claim 20 recites a similar limitation as that in claim 16 and is similarly rejected.
Claim 21 also recites the limitation "the driveline" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 12-16, and 18-20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Brady et al., U.S. Patent Application Publication 2014/0343784 A1 (hereinafter called Brady, and it is noted that this reference is included on the IDS filed 05/20/2020).
Regarding claim 1, Brady teaches a system (See e.g., FIG. 1 element 1) for actuating one or more high-lift flight control surfaces of an aircraft, the system comprising:
a first driveline (See e.g., FIG. 1 element 9 on the left hand side);
a plurality of first actuators (See e.g., FIG. 1 element 7 on the left hand side) operatively coupled between the first driveline and one or more first high-lift flight control surfaces (See e.g., FIG. 1 element 3 on the left hand side) associated with a first wing (See e.g., FIG. 5 element W on the right hand side) of the aircraft, and configured to cause actuation of the one or more first high-lift flight control surfaces in response to being driven by the first driveline, each first actuator being associated with a respective first no-back device (See e.g., FIG. 1 element 13 on the left hand side) configured to prevent an air load on the one or more first high-lift flight control surfaces from driving the one or more first high-lift flight control surfaces; and
a first backup brake (See e.g., FIG. 1 element 19 on the left hand side) applicable to the first driveline.
Regarding claim 2, as best understood, Brady teaches wherein the first backup brake (See e.g., FIG. 1 element 19 on the left hand side) is configured to counteract a first back-driving force applicable to the first driveline by no more than one of the first actuators.
Regarding claim 3, as best understood, Brady teaches wherein the first backup brake (See e.g., FIG. 1 element 19 on the left hand side) is configured to produce a first maximum braking force that is lower than a maximum total back-driving force applicable to the first driveline by all of the first actuators in combination.
Regarding claim 5, Brady teaches comprising:
a second driveline (See e.g., FIG. 1 element 9 on the right hand side);
a plurality of second actuators (See e.g., FIG. 1 element 7 on the right hand side) operatively coupled between the second driveline and one or more second high-lift flight control surfaces (See e.g., FIG. 1 element 7 on the right hand side) associated with a second wing (See e.g., FIG. 5 element W on the left hand side) of the aircraft, and configured to cause actuation of the one or more second high-lift flight control surfaces in response to being driven by the second driveline, each second actuator being associated with a respective second no-back (See e.g., FIG. 1 element 13 on the right hand side) device configured to prevent an air load on the one or more second high-lift flight control surfaces from driving the one or more second high-lift flight control surfaces; and
a second backup brake (See e.g., FIG. 1 element 19 on the right hand side) applicable to the second driveline.
Regarding claim 6, as best understood, Brady teaches wherein the second backup brake (See e.g., FIG. 1 element 19 on the right hand side) is configured to counteract a second back-driving force applicable to the second driveline by no more than one of the second actuators.
Regarding claim 7, as best understood, Brady teaches wherein the second backup brake (See e.g., FIG. 1 element 19 on the right hand side) is configured to produce a second maximum braking force that is lower than a maximum total back-driving force applicable to the second driveline by all of the second actuators in combination.
Regarding claim 12, Brady teaches wherein:
the first backup brake (See e.g., FIG. 1 element 19 on the left hand side) is disposed outboard of a majority of the first actuators (See e.g., FIG. 1 element 7 on the left hand side); and
the second backup brake (See e.g., FIG. 1 element 19 on the right hand side) is disposed outboard of a majority of the second actuators (See e.g., FIG. 1 element 7 on the right hand side).
Regarding claim 13, Brady teaches an aircraft (See e.g., FIG. 5) comprising the system as defined in claim 1.
Regarding claim 14, Brady teaches a method (See e.g., FIG. 6) for actuating one or more high-lift flight control surfaces of an aircraft, the method comprising:
actuating one or more first high-lift flight control surfaces (See e.g., FIG. 1 element 3 on the left hand side) using a plurality of first actuators (See e.g., FIG. 1 element 7 on the left hand side) operatively coupled between a first driveline (See e.g., FIG. 1 element 9 on the left hand side) and the one or more first high-lift flight control surfaces (See e.g., FIG. 1 element 3 on the left hand side), each first actuator being associated with a first no-back device (See e.g., FIG. 1 element 13 on the left hand side) configured to prevent an air load on the one or more first high-lift flight control surfaces from driving the one or more first high-lift flight control surfaces; and
applying a first backup brake (See e.g., FIG. 1 element 19 on the left hand side) to the first driveline.
Regarding claim 15, as best understood, Brady teaches wherein the first backup brake (See e.g., FIG. 1 element 19 on the left hand side) is configured to counteract a first back-driving force applied to the first driveline by no more than one of the first actuators.
Regarding claim 16, as best understood, Brady teaches wherein the first backup brake (See e.g., FIG. 1 element 19 on the left hand side) is configured to produce a first maximum braking force that is lower than a maximum total back-driving force applicable to the first driveline by all of the first actuators in combination.
Regarding claim 18, Brady teaches comprising:
actuating one or more second high-lift flight control surfaces (See e.g., FIG. 1 element 7 on the right hand side) using a plurality of second actuators (See e.g., FIG. 1 element 7 on the right hand side) operatively coupled between a second driveline (See e.g., FIG. 1 element 9 on the right hand side) and the one or more second high-lift flight control surfaces, each second actuator being associated with a second no-back device (See e.g., FIG. 1 element 13 on the right hand side) configured to prevent an air load on the one or more second high-lift flight control surfaces from driving the one or more second high-lift flight control surfaces; and
applying a second backup brake (See e.g., FIG. 1 element 19 on the right hand side) to the second driveline.
Regarding claim 19, as best understood, Brady teaches wherein the second backup brake (See e.g., FIG. 1 element 19 on the right hand side) is configured to counteract a second back-driving force applied to the second driveline by no more than one of the second actuators.
Regarding claim 20, as best understood, Brady teaches wherein the second backup brake (See e.g., FIG. 1 element 19 on the right hand side) is configured to produce a second maximum braking force that is lower than a maximum total back-driving force applicable to the second driveline by all of the second actuators in combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8-11, 17, and 21-24 is/are rejected under 35 USC § 103 as being unpatentable over Brady, and further in view of Gillingham et al., U.S. Patent 5,743,490 A (hereinafter called Gillingham, and it is noted that this reference is included on the IDS filed 05/20/2020).
Regarding claim 4, Brady teaches the first backup brake and the first driveline as set forth in claim 1 hereinabove.
But, Brady does not teach wherein the first backup brake is configured to produce a first maximum braking force that is lower than a maximum driving force applicable to the first driveline by a power drive unit coupled to the first driveline.
However, Gillingham teaches the first backup brake is configured to produce a first maximum braking force that is lower than a maximum driving force applicable to the first driveline by a power drive unit coupled to the first driveline (See e.g., FIGS. 2 & 3 element 36; column 5 lines 46-55).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the system of Brady with the first backup brake is configured to produce a first maximum braking force that is lower than a maximum driving force applicable to the first driveline by a power drive unit coupled to the first driveline, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent damage to the flap actuation system, as suggested by Gillingham (See e.g., column 5 line 49).
Regarding claim 8, as best understood, Brady teaches the second backup brake as set forth in claim 5 hereinabove.
But, Brady does not teach wherein the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to the driveline.
However, Gillingham teaches the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to the driveline (See e.g., FIGS. 2 & 3 element 36; column 5 lines 46-55).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the system of Brady with the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to the driveline, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent damage to the flap actuation system, as suggested by Gillingham (See e.g., column 5 line 49).
Regarding claim 9, although Brady teaches first and second sensors (See e.g., FIG. 1 element 16), associated with first and second parameters with the first and second first high-lift flight control surfaces (See e.g., FIGS. 3 & 4 and corresponding paragraphs), and a controller (See e.g., FIG. 1 element 16) coupled to the sensors, Brady does not teach comprising: a first sensor configured to sense a first parameter associated with the one or more first high-lift flight control surfaces; a second sensor configured to sense a second parameter associated with the one or more second high-lift flight control surfaces; and a controller operatively coupled to the first and second sensors and to the first and second backup brakes, and configured to: identify a developing unsafe condition based on the first and second parameters sensed by the first and second sensors; and cause an application of one or both of the first and second backup brakes after the identification of the unsafe condition.
However, Gillingham teaches comprising:
a first sensor (See e.g., FIGS. 2 & 7 element 64) configured to sense a first parameter associated with the one or more first high-lift flight control surfaces (See e.g., FIG. 2 elements 24a-24c);
a second sensor (See e.g., FIGS. 2 & 7 element 62, it is noted that the digit 2 is faded in FIG. 2) configured to sense a second parameter associated with the one or more second high-lift flight control surfaces (See e.g., FIG. 2 elements 24d-24f); and
a controller (See e.g., FIGS. 2 & 7 element 68 or 70, it is noted that the digit 0 of element 70 is faded in FIG. 2) operatively coupled to the first and second sensors and to the first and second backup brakes (See e.g., FIGS. 2 & 7 elements 48 & 46, respectively), and configured to:
identify a developing unsafe condition based on the first and second parameters sensed by the first and second sensors (See e.g., column 5 lines 17-28); and
cause an application of one or both of the first and second backup brakes after the identification of the unsafe condition (See e.g., column 5 lines 17-28).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the system of Brady with a first sensor configured to sense a first parameter associated with the one or more first high-lift flight control surfaces; a second sensor configured to sense a second parameter associated with the one or more second high-lift flight control surfaces; and a controller operatively coupled to the first and second sensors and to the first and second backup brakes, and configured to: identify a developing unsafe condition based on the first and second parameters sensed by the first and second sensors; and cause an application of one or both of the first and second backup brakes after the identification of the unsafe condition, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a slave control panel actuation system, including asymmetry brakes, which will fit into aircraft wings having narrow supercritical air foil shapes, and yet provide a degree of operational convenience and safety with regard to preventing asymmetry and include highly reliable components of straightforward design that can be produced at reasonable cost and minimum weight, as suggested by Gillingham (See e.g., column 10 lines 9-19).
Regarding claim 10, Brady, as modified by Gillingham in the rejection of claim 9 hereinabove, further teaches wherein the developing unsafe condition is an uncommanded movement of the first or second high-lift flight control surfaces (Gillingham See e.g., column 5 lines 17-28).
Regarding claim 11, Brady, as modified by Gillingham in the rejection of claim 9 hereinabove, further teaches wherein the developing unsafe condition is a developing asymmetry condition between the first and second high-lift flight control surfaces (Gillingham See e.g., column 5 lines 17-28).
Regarding claim 17, as best understood, Brady teaches the first backup brake as set forth in claim 14 hereinabove.
But, Brady does not teach wherein the first backup brake is configured to produce a maximum first braking force that is lower than a maximum first driving force applicable to the driveline by a power drive unit.
However, Gillingham teaches the first backup brake is configured to produce a maximum first braking force that is lower than a maximum first driving force applicable to the driveline by a power drive unit (See e.g., FIGS. 2 & 3 element 36; column 5 lines 46-55).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the method of Brady with the first backup brake is configured to produce a maximum first braking force that is lower than a maximum first driving force applicable to the driveline by a power drive unit, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent damage to the flap actuation system, as suggested by Gillingham (See e.g., column 5 line 49).
Regarding claim 21, as best understood, Brady teaches the second backup brake as set forth in claim 18 hereinabove.
But, Brady does not teach wherein the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to the driveline.
However, Gillingham teaches the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to the driveline (See e.g., FIGS. 2 & 3 element 36; column 5 lines 46-55).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the method of Brady with the second backup brake is configured to produce a maximum second braking force that is lower than a maximum second driving force applicable to the driveline, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent damage to the flap actuation system, as suggested by Gillingham (See e.g., column 5 line 49).
Regarding claim 22, Brady does not teach comprising applying the first and second backup brakes after an identification of a developing asymmetry condition between the first and second high-lift flight control surfaces.
However, Gillingham teaches comprising applying the first and second backup brakes (See e.g., FIGS. 2 & 7 elements 48 & 46, respectively) after an identification of a developing asymmetry condition (See e.g., column 5 lines 17-28) between the first (See e.g., FIG. 2 elements 24a-24c) and second high-lift flight control surfaces (See e.g., FIG. 2 elements 24d-24f).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Brady and Gillingham before him, before the effective filing date of the claimed invention, to provide the method of Brady with applying the first and second backup brakes after an identification of a developing asymmetry condition between the first and second high-lift flight control surfaces, as taught by Gillingham.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a slave control panel actuation system, including asymmetry brakes, which will fit into aircraft wings having narrow supercritical air foil shapes, and yet provide a degree of operational convenience and safety with regard to preventing asymmetry and include highly reliable components of straightforward design that can be produced at reasonable cost and minimum weight, as suggested by Gillingham (See e.g., column 10 lines 9-19).
Regarding claim 23, Brady, as modified by Gillingham in the rejection of claim 18 hereinabove, further teaches comprising applying the first and second backup brakes after an identification of an uncommanded movement of the first or second high-lift flight control surfaces (Gillingham See e.g., column 5 lines 17-28).
Regarding claim 24, Brady, as modified by Gillingham in the rejection of claim 18 hereinabove, further teaches comprising applying the first and second backup brakes after an identification of a developing unsafe condition associated with the first or second high-lift flight control surfaces (Gillingham See e.g., column 5 lines 17-28).


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
27 April 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644